\

oe
-

Case 1:17-cv-05353-GBD Document 127 Filed 11/18/19 Page 1 of 2

250 WEST 55TH STREET MORRISON & FOERSTER LLP
MORR '
ISON | FOERSTER NEW YORK, NY 10019-9601 BEIJING, BERLIN, BOSTON,
BRUSSELS, DENVER, HONG KONG,
TELEPHONE: 212.468.8000 LONDON, LOS ANGELES, NEW YORK,
NORTHERN VIRGINIA, PALO ALTO,
FACSIMILE, 212.468.7900 SAN DIEGO, SAN FRANCISCO, SHANGHAI,

SINGAPORE, TOKYO, WASHINGTON, DC,

WWW.MOFO.COM

 

 

 
 
  
  
 

November 18, 2019

Writer’s Direct Contact

+1 (212) 468.8203
JLevitt@mofo.com

By ECF

area emer
The Honorable George B. Daniels
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse

500 Pearl St., Courtroom 11A Dates NOV 2 6 ang
New York, NY 10007-1312 —
Re: Parker v. United Industries Corporation, No. 17-cv-05353 (S.D.N.Y.)

Dear Judge Daniels:

We represent Defendant United Industries Corporation (“UIC”) in the above-
captioned action. Pursuant to Rule I.D. of Your Honor’s Individual Practices, we
respectfully request leave to file under seal the following documents being submitted to the
Court today as part of UIC’s Opposition to Plaintiff's Motion for Summary Judgment,
Opposition to Exclude the Reports and Testimony of Dr. Denise Martin, Motion to Exclude
the Reports and Testimony of Dr. William A. Donahue, Jr., and UIC’s Opposition to
Plaintiff's Motion for Class Certification, Appointment of Class Representative, and
Appointment of Class Counsel:

1. Exhibits R, S, T, and U to the Declaration of Steven T. Rappoport in Opposition to
Plaintiff's Motions to Exclude Dr. William A. Donahue, Jr. and Dr. Denise N.
Martin; ,

2. Exhibits R, S, T, U, and V to the Declaration of Jamie Levitt in Support of UIC’s
Response to Plaintiff's Statement of Material Facts Pursuant to Local Rule 56.1;

3. Exhibits 1, 2, and 3 to the Declaration of Jamie Levitt in Support of UIC’s
Memorandum of Law in Opposition to Plaintiff's Motion for Class Certification,
Appointment of Class Representative, and Appointment of Class Counsel;

4. Portions of the Memorandum of Law in Opposition to Plaintiff's Motion for
Summary Judgment on His Claims for Violation of N.Y. GBL §§ 349 and 350;

5. Portions of the Memorandum of Law in Opposition to Plaintiff's Motion for Class
Certification, Appointment of Class Representative, and Appointment of Class
Counsel;
Case 1:17-cv-05353-GBD Document 127 Filed 11/18/19 Page 2 of 2

MORRISON FOERSTER

Hon. George B. Daniels
November 18, 2019
Page Two

6. Portions of the Memorandum of Law in Opposition to Plaintiff's Motion to Exclude
the Report and Testimony of Dr. William A. Donahue; and

7. Portions of Defendant’s Response to Plaintiff's Statement of Material Facts Pursuant
to Local Rule 56.1 in Support of his Motion for Summary Judgment on his Claims
for Violation of N.Y. GBL §§ 349 and 350.

These documents and deposition transcripts contain proprietary business information
that UIC has designated as “Confidential” or “Highly Confidential” under the Stipulated
Protective Order entered in this action (ECF No. 15). UIC therefore requests to file the
above documents under seal to avoid public disclosure of sensitive information. UIC will
promptly provide Your Honor with unredacted versions of these documents.

Respectfully submitted,

/s/ Jamie A. Levitt
Jamie A. Levitt

CC: All counsel of record (via ECF)
